Exhibit 10.1
Approved May 27, 2010
NON-EMPLOYEE DIRECTOR COMPENSATION

•   Annual Retainers: $50,000, plus

  •   Audit Committee:

  •   Chair: $35,000     •   Member: $25,000

  •   Other Committee:

  •   Chair: $20,000     •   Member: $12,500

Note: These retainers will be payable on a quarterly basis, generally in
advance, with the first payment of the term being made for the quarter beginning
July 1 following the date of the annual meeting of stockholders and following
the re-election of the director to the board and the designation of committee
responsibilities. Amounts will be pro-rated for partial year service.

•   Meeting Attendance: There will be no per meeting fees.   •   Restricted
Stock Awards:

  •   Initial Election: Number of shares equal to $140,000 (increasing by 5% per
year in 2011) divided by the average trading price for the 10 trading days
preceding the date of initial election.     •   Annual Award: Number of shares
equal to $100,000 (increasing by 5% per year beginning in 2011) divided by the
average trading price for the 10 trading days preceding the date of the annual
meeting.

Note: These awards will be made under the Amended and Restated 2006 Equity
Incentive Plan on the date of the annual meeting of stockholders and will vest
one year following the date of grant. If the director resigns or is removed
prior to the vesting, or if director fails to attend 75% or more of the Board
and applicable committee meetings during that 12-month period, shares would be
forfeited unless resignation or failure is caused by director’s disability.

 

 



--------------------------------------------------------------------------------



 



SHARAD MANSUKANI
VICE CHAIRMAN-STRATEGIC PLANNING OF BOARD OF DIRECTORS
Responsibilities:
Develop and analyze Company’s strategic plan and opportunities. Periodically
report to the full Board of Directors. Without limiting the scope of the
foregoing, the Vice Chair activities will include:

  (i)   overseeing and evaluating the company’s significant provider, primarily
physician, relationships and providing guidance on the development of new
physician relationships;     (ii)   identifying and analyzing potential merger
and acquisition transactions;     (iii)   overseeing strategic plan development
and implementation;     (iv)   overseeing other significant business development
opportunities, including new lines of business, either de novo or stand-alone or
through joint ventures, management arrangements, and provider partnerships; and
    (v)   assisting federal governmental relations, including educational and
informational activities with regard to health care reform.

Compensation:
Fees, in addition to other Board and committee fees, will consist of:

  •   Annual Cash Retainer: $225,000     •   Annual Non-qualified Stock Option
Award: beginning with the annual meeting of stockholders in 2011, $50,000
(notional amount) divided by average trading price for the 10 days preceding the
date of the annual meeting; vesting ratably over a four-year period     •  
Annual Restricted Stock Grant: beginning with the annual meeting of stockholders
in 2011, $50,000 divided by average trading price for the 10 days preceding the
date of the annual meeting; vesting ratably over a four-year period

 

 